Exhibit 10.1

AMENDMENT TO

EMPLOYMENT AGREEMENT

Amendment to Employment Agreement dated as of August 28, 2006 (the “Amendment”)
between Affinion Group LLC (f/k/a Cendant Marketing Group LLC), a Delaware
limited liability company (“Affinion Group”), Affinion International Holdings
Limited (f/k/a Cendant International Holdings Limited), a private company
limited by shares incorporated in England and Wales with registered number
3458969 (“CIMS”, and together with Affinion Group, the “Company” or the
“Companies”), and Robert Rooney (the “Executive”).

WHEREAS, the Executive entered into an Employment Agreement dated as of July
2005 (the “Employment Agreement”);

WHEREAS, each of the Company and the Executive wants to amend the Employment
Agreement on the terms and conditions set forth in this Amendment;

NOW THEREFORE, in consideration of the foregoing and of other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Employment Agreement is hereby amended as follows:

1. Section II of the Employment Agreement is hereby deleted in its entirety, and
the following Section II is hereby inserted in its place and stead:

“SECTION II

POSITION AND RESPONSIBILITIES

During the Period of Employment, the Executive will serve as Executive Vice
President and Chief Operating Officer of the Company, and subject to the
direction of the President and Chief Executive Officer of Affinion Group, Inc.,
will perform such duties and exercise such supervision with regard to the
business of the Company as are associated with such position, including global
operations, information technology, human resources and facilities and such
additional duties as may be prescribed from time to time by the Chief Executive
Officer (“CEO”) of Affinion Group, Inc. Additionally, until such time as the
Company otherwise requests, Executive shall serve as Interim Chief Financial
Officer of the Company. The Executive will, during the Period of Employment,
devote substantially all of the Executive’s working time and attention to the
performance of services for the Company. The Executive will maintain a primary
office and conduct Executive’s business in Fairfield County, Connecticut (or in
such other location where the Company maintains its principal corporate offices,
subject to the provisions of Section VIII(C)(ii) below), except for normal and
reasonable business travel in connection with the Executive’s duties hereunder.”



--------------------------------------------------------------------------------

2. Section IV(a)(ii) of the Employment Agreement is hereby deleted in its
entirety, and the following Section IV(a)(ii) is hereby inserted in its place
and stead:

“ii. Annual Incentive Awards. The Executive will be eligible for discretionary
annual incentive compensation awards (“Incentive Compensation Awards”); provided
that, beginning in calendar year 2006, the Executive will be eligible to receive
an annual bonus in respect of each fiscal year of the Company based upon a
target bonus of not less than seventy five percent (75%) of Base Salary, subject
to the attainment by the Company of applicable performance targets established
and certified by the Company in its sole discretion.”

3. Except as specifically amended above, the Employment Agreement remains
unchanged and in full force and effect.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

 

AFFINION GROUP, LLC

By:   /s/ Nathaniel J. Lipman  

Name: Nathaniel J. Lipman

Title:  President and Chief Executive Officer

 

AFFINION INTERNATIONAL HOLDINGS LIMITED

By:   /s/ Steve Upshaw  

Name: Steve Upshaw

Title:   Director

 

 

EXECUTIVE:

/s/  Robert G. Rooney

Robert G. Rooney